Capotosto, J.,
dissenting. I am unable to concur in the conclusion reached by the majority of the court. Briefly stated, my reasons for dissenting are as follows. In construing a decree or order of determinative force in an equity cause which is here on appeal, the true meaning, force and effect thereof is not to be disregarded merely because of inapt or superfluous language used in expressing the mandate of the court.
In my judgment the real import of the decree presently under consideration amounted to nothing more than a continuance for a specified time of the motion of respondent Annie Black to dismiss the bill of complaint in order that complainant might have an opportunity to obtain an order for service by publication on Henry McCoart, the respondent in the divorce case, thus equitably protecting the rights of all parties in interest. Reading the decree as a whole I construe it to mean that if at the expiration of the time therein specified no further action was taken by complainant in the divorce case the court would then deny and dismiss the present bill.
I am therefore of the opinion that the trial justice, notwithstanding some confusing language in the decree, intended to and did continue for ten days the final disposition of the motion of the respondent Annie Black to dismiss the bill for want of jurisdiction; that so construed the decree is interlocutory and in essence not final, as required under our well-established practice for an appeal in equity to this court; and that therefore the decision of the trial justice was without error.
William R. Goldberg, for complainant.
Temkin & Temkin, Alexander G. Teitz, for respondent Annie Black.
Flynn, C. J., concurs in the dissenting opinion of Mr. Justice Capotosto.